THE THIRTEENTH COURT OF APPEALS

                                   13-16-00496-CV


Elayne Mattar, Individually; J&E Eubanks, Inc.; Elayne Mattar, Trustee of the James E.
 Eubanks and Virginia L. Eubanks Family Trust; Mark Maximillian Milam, Independent
Executor of the Estate of James E. Eubanks, Deceased; and Mark Maximilliam Milam,
        Independent Executor of the Estate of Virginia L. Eubanks, Deceased
                                          v.
                               BBVA Compass Bank, NA


                                   On appeal from the
                    103rd District Court of Cameron County, Texas
                           Trial Cause No. 2011-DCL-5175


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part, and

reversed in part, and the case should be remanded. The Court orders the judgment of

the trial court AFFIRMED IN PART, and REVERSED IN PART, and the case is

REMANDED for further proceedings consistent with its opinion. Costs of the appeal are

adjudged 80% against appellants and 20% against appellee.

      We further order this decision certified below for observance.

May 31, 2018